CALOGERO, C.J.,
concurs in the denial. This Court’s Rule X, Section 5(b) provides: “When the court of appeal has denied a timely-filed application for writs to review the action or inaction of a trial court, the application may be filed in this Court within ten days of the date of such denial without securing an order to fix additional time within which to apply here; provided that this Court or the trial court may grant additional time within which to file such application here.” This Court has ongoing supervisory jurisdiction in interlocutory matters, and, under the authority of La. Supreme Court Rule X, Section 5(b), fairly routinely grants an applicant an extension to file in such matters after the expiration of the 10 day period. This extension is either granted inferentially, by acting on the writ proper, or expressly, by order. In this case, an extension of time was expressly granted pursuant to the foregoing authority.
COLE, J., would grant the writ.
MARCUS, J., recused.